J-S25027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

DUANE COOLEY, SR.

                            Appellant              No. 1293 WDA 2015


             Appeal from the Judgment of Sentence July 29, 2015
                 In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0001836-2014


BEFORE: FORD ELLIOTT, P.J.E., MUNDY, J., and JENKINS, J.

MEMORANDUM BY MUNDY, J.:                              FILED MAY 04, 2016

       Appellant, Duane Cooley, Sr., appeals from the July 29, 2015

aggregate judgment of sentence of 13½ to 27 years’ imprisonment, imposed

after he was found guilty of possession with intent to deliver (PWID),

intentional possession of a controlled substance, possession of drug

paraphernalia, receiving stolen property, and persons not to possess a

firearm.1 After careful review, we affirm.

       We summarize the relevant procedural history of this case as follows.

On August 15, 2014, the Commonwealth filed an information, charging

Appellant with the above-mentioned offenses.      Appellant filed a brief in

support of a motion to suppress on June 10, 2015, although at that point, no
____________________________________________
1
 35 P.S. §§ 780-113(a)(30), 780-113(a)(16), 780-113(a)(32), 18 Pa.C.S.A.
§§ 3925(a) and 6105(a.1)(1), respectively.
J-S25027-16


suppression motion had been filed.             Appellant filed his suppression motion

on June 17, 2015, the day before trial. The certified record does not indicate

any action by the trial court on the motion. The next day, on June 18, 2015,

Appellant filed a motion to allow a suppression motion to be filed nunc pro

tunc.    Again, the record does not reveal that the trial court acted on the

motion.

        Appellant proceeded to a two-day jury trial beginning on June 18,

2015, at the conclusion of which, the jury found Appellant guilty of all

charges. On July 29, 2015, the trial court imposed an aggregate sentence of

13½ to 27 years’ imprisonment.2            That same day, Appellant filed a timely

post-sentence motion, raising the merits of his untimely suppression motion

and an ineffective assistance of counsel claim, which the trial court denied

on August 6, 2015. On August 21, 2015, Appellant filed a timely notice of

appeal.3


____________________________________________
2
   Specifically, the trial court sentenced Appellant to 72 to 144 months’
imprisonment for PWID, no further penalty for intentional possession of a
controlled substance, 6 to 12 months for possession of drug paraphernalia,
30 to 60 months for receiving stolen property and 60 to 120 months for the
firearms charge. The sentence for possession of drug paraphernalia was to
run concurrently to the sentence for PWID, but all other sentences were to
run consecutively.
3
  The trial court did not order Appellant to file a concise statement of errors
complained of on appeal pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b).       Although Appellant filed a pro se Rule 1925(b)
statement on August 17, 2015, before his notice of appeal was filed, the trial
court properly forwarded the same to counsel pursuant to Pennsylvania Rule
(Footnote Continued Next Page)


                                           -2-
J-S25027-16


      On appeal, Appellant raises the following three issues for our review.

             [1.]      [Whether] the search of the house in this case
                       was conducted without a warrant and without
                       exigent circumstances and was therefore
                       illegal, and all fruits of the search should be
                       suppressed in this case[?]

             [2.]      [Whether] the verdict in this case was against
                       the weight of the evidence in that there was no
                       evidence presented that [Appellant] had
                       touched the gun that was found or that the
                       scales were used for drug transactions[?]

             [3.]      [Whether] the sentence in this case was
                       manifestly excessive and clearly unreasonable
                       when the [trial] court sentenced him in the
                       aggravated range without providing sufficient
                       reasons for the sentence on the record[?]

Appellant’s Brief at 2-3 (footnote omitted).

      In his first issue, Appellant avers that the search of the house at issue

in this case was unconstitutional, as it was done with neither a warrant nor

exigent circumstances.          Appellant’s Brief at 8.      However, the trial court’s

Rule 1925(a) opinion states that Appellant’s omnibus pre-trial motion was

untimely filed.     Trial Court Opinion, 9/5/15, at 1; see also Pa.R.Crim.P.

579(A) (stating, “omnibus pretrial motion for relief shall be filed and served

within 30 days after arraignment, unless opportunity therefor did not exist,

or   the   defendant       or    defense    attorney,   or    the   attorney   for   the

                       _______________________
(Footnote Continued)

of Criminal Procedure 576(A)(4). The trial court filed a one-page Rule
1925(a) opinion on September 15, 2015. It appears to address the issues
raised in Appellant’s post-sentence motion.



                                            -3-
J-S25027-16


Commonwealth, was not aware of the grounds for the motion, or unless the

time for filing has been extended by the court for cause shown[]”).

Appellant’s brief only addresses the merits of the suppression motion, not

the trial court’s conclusion as to its untimeliness. See generally Appellant’s

Brief at 8-10. Nor does Appellant pursue the issue that the trial court should

have granted his motion to allow him to file a suppression motion nunc pro

tunc. Because Appellant’s brief is devoid of any argument that challenges

the trial court’s conclusion on the motion’s untimeliness, Appellant has

waived this issue.   See generally Pa.R.A.P. 2119(a); Commonwealth v.

Johnson, 985 A.2d 915, 924 (Pa. 2009) (concluding that courts will not

consider an argument where an appellant fails to cite to any legal authority

or otherwise develop the issue), cert. denied, Johnson v. Pennsylvania,

562 U.S. 906 (2010). Since Appellant has waived all arguments regarding

the trial court’s untimeliness conclusion, and we may not raise the issue sua

sponte,   we   are   precluded   from    reaching   the   merits   of   Appellant’s

suppression claim. See Commonwealth v. Kane, 10 A.3d 327, 331 (Pa.

Super. 2010) (citation omitted) (stating, “[t]his Court will not act as counsel

and will not develop arguments on behalf of an appellant[]”), appeal denied,

29 A.3d 796 (Pa. 2011).

      In his second issue, Appellant argues that the jury’s verdict was

against the weight of the evidence.      Appellant’s Brief at 10-11.     However,

before we may address these claims, we must consider whether Appellant


                                        -4-
J-S25027-16


has waived these issues for lack of preservation in the trial court.

Pennsylvania Rule of Criminal Procedure 607 discusses claims pertaining to

the weight of the evidence and provides, in relevant part, as follows.

            Rule 607. Challenges to the Weight of the
            Evidence

            (A) A claim that the verdict was against the weight
            of the evidence shall be raised with the trial judge in
            a motion for a new trial:

                  (1) orally, on the record, at any time before
                  sentencing;

                  (2) by written motion at any time before
                  sentencing; or

                  (3) in a post-sentence motion.

Pa.R.Crim.P. 607(A); see also Pa.R.A.P. 302(a) (stating, “[i]ssues not

raised in the lower court are waived and cannot be raised for the first time

on appeal[]”). Our Supreme Court has explained that preserving a weight of

the evidence claim in the trial court is important because the failure to do so

“deprive[s the trial] court of an opportunity to exercise discretion on the

question of whether to grant a new trial.” Commonwealth v. Sherwood,

982 A.2d 483, 494 (Pa. 2009) (footnote omitted), cert. denied, Sherwood

v. Pennsylvania, 559 U.S. 1111 (2010).

      As noted above, Appellant filed a timely post-sentence motion, but

said motion was limited to the claim that his untimely suppression motion

had merit, and that trial counsel was ineffective for not filing said motion in

a timely manner.       Appellant’s Post-Sentence Motion, 7/29/15, at 1.

                                     -5-
J-S25027-16


Appellant did not raise, in his post-sentence motion, the argument that the

jury’s verdict was against the weight of the evidence. In addition, we have

reviewed the record, and Appellant did not raise this issue in any manner

prior to or during sentencing.   Instead, Appellant raised this issue for the

first time in his appellate brief. As a result, we conclude Appellant’s weight

of the evidence claim is waived for want of preservation.           See id.;

Pa.R.Crim.P. 607(A); Pa.R.A.P. 302(a).

      In his third issue, Appellant avers that the trial court imposed a

sentence that is “manifestly extreme and clearly unreasonable, and not

individualized as required by law.” Appellant’s Brief at 11. At the outset, we

note that Appellant’s argument pertains to the discretionary aspects of his

sentence. It is axiomatic that in this Commonwealth, “[t]here is no absolute

right to appeal when challenging the discretionary aspect of a sentence.”

Commonwealth v. Tobin, 89 A.3d 663, 666 (Pa. Super. 2014) (citation

omitted).   When an appellant raises an argument pertaining to the

discretionary aspects of the sentence, this Court considers such an argument

to be a petition for permission to appeal. Commonwealth v. Buterbaugh,

91 A.3d 1247, 1265 (Pa. Super. 2014) (en banc) (citation omitted), appeal

denied, 104 A.3d 1 (Pa. 2014). “[A]n [a]ppeal is permitted only after this

Court determines that there is a substantial question that the sentence was

not appropriate under the sentencing code.” Commonwealth v. Cartrette,




                                    -6-
J-S25027-16


83 A.3d 1030, 1042 (Pa. Super. 2013) (en banc) (internal quotation marks

and citation omitted).

       Prior to reaching the merits of a discretionary aspects of sentencing

issue, this Court is required to conduct a four-part analysis to determine

whether     a     petition   for   permission    to   appeal   should   be   granted.

Commonwealth v. Trinidad, 96 A.3d 1031, 1039 (Pa. Super. 2014)

(citation omitted), appeal denied, 99 A.3d 925 (Pa. 2014). Specifically, we

must determine the following.

                (1) [W]hether appellant has filed a timely notice of
                appeal, Pa.R.A.P. 902, 903; (2) whether the issue
                was properly preserved at sentencing or in a motion
                to reconsider and modify sentence, Pa.R.Crim.P.
                [720]; (3) whether appellant’s brief has a fatal
                defect, Pa.R.A.P. 2119(f); and (4) whether there is a
                substantial question that the sentence appealed from
                is not appropriate under the Sentencing Code, 42
                [Pa.C.S.A.] § 9781(b).

Id.

       In the case sub judice, Appellant filed a timely post-sentence motion

and notice of appeal.        However, as we have explained, Appellant’s post-

sentence motion was limited to the claim that his untimely suppression

motion had merit, and that trial counsel was ineffective for not filing said

motion in a timely manner.4 Appellant’s Post-Sentence Motion, 7/29/15, at


____________________________________________
4
  Appellant’s brief correctly acknowledges that any issue as to counsel’s
ineffectiveness must wait until collateral review pursuant to the Post
Conviction Relief Act. Appellant’s Brief at 10 n.4; see also Commonwealth
(Footnote Continued Next Page)


                                           -7-
J-S25027-16


1. Appellant did not raise any issue pertaining to the discretionary aspects

of his sentence in his post-sentence motion. Moreover, we have reviewed

the sentencing transcript, and Appellant did not raise this issue during the

sentencing hearing. As a result, Appellant has failed to preserve this issue

for our review, and we deny his petition for permission to appeal the

discretionary aspects of his sentence on this basis. See Trinidad, supra.

      Based on the foregoing, we conclude all of Appellant’s issues on appeal

are either waived or devoid of merit. Accordingly, the trial court’s July 29,

2015 judgment of sentence is affirmed.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/4/2016




                       _______________________
(Footnote Continued)

v. Holmes, 79 A.3d 562, 576 (Pa. 2013) (stating that in general, “claims of
ineffective assistance of counsel are to be deferred to PCRA review; trial
courts should not entertain claims of ineffectiveness upon post-verdict
motions; and such claims should not be reviewed upon direct appeal[]”).
We therefore express no opinion on any ineffectiveness issue.



                                            -8-